DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) and 102(a)(2) as being anticipated by Hatanaka (US 2015/0378068).
Re claim 1: Hatanaka discloses a polarizer (three-dimensional optically absorptive anisotropic film) which is formed of a polarizer-forming composition containing a liquid crystal compound and a dichroic material (paragraph 217),
wherein the liquid crystal compound has a smectic liquid crystallinity, and a phase transition temperature of the polarizer-forming composition from a smectic phase to an isotropic phase or a nematic phase is 120°C or higher (paragraph 220).
Re claim 2: The polarizer according to claim 1, wherein the phase transition temperature of the polarizer-forming composition from a smectic phase to an isotropic phase or a nematic phase is 130°C or higher (paragraph 220).
Re claims 3 and 10: The polarizer according to claim 1 and claim 2 respectively, wherein the liquid crystal compound further has a nematic liquid crystallinity (paragraph 220).
Re claims 4, 11 and 17: The polarizer according to claim 1, claim 2 and claim 3 respectively:
Hatanaka discloses that while being heated, the liquid crystal compound exhibited a smectic A phase from a crystal phase at 81°C, caused phase transition to a nematic phase at 121°C (paragraph 220). Accordingly, a difference between an upper limit (121°C) and a lower limit (81°C)  in a range of temperature at which the nematic phase of the polarizer-forming composition is provided is 121°C – 81°C = 30°C , which meets the claimed range of 25°C or higher.
Re claims 5, 12 and 18: The polarizer according to claim 1, claim 2 and claim 3 respectively:
Hatanaka discloses that while being heated, the liquid crystal compound exhibited a smectic A phase from a crystal phase at 81°C, and caused phase transition to an isotropic liquid crystal phase at 137°C (paragraph 220). Accordingly, a difference between an upper limit (137°C) and a lower limit (81°C)  in a range of temperature at which the smectic phase of the polarizer-forming composition is provided is 137°C – 81°C = 56°C , which meets the claimed range of 50°C or higher.
Re claims 6, 13 and 19:  A method of producing the polarizer according to claim 1, claim 2 and claim 3 respectively:
 Claims 6, 13 and 19 are product-by-process claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964. 966 (Fed. Cir. 1985).
 Re claims 7, 14 and 20: A laminate comprising:
a base material (resin substrate, paragraphs 73 and 74):

the polarizer 4 according to claim 1, claim 2 and claim 3 respectively.
Re claims 9 and 16: An image display device, as shown in Fig. 4, comprising:
the laminate according to claim 7 and claim 14 respectively; and
an image display element 5 (liquid crystal panel).
Re claims 8 and 15: An image display device, as shown in Fig. 4, comprising:
the polarizer 4 according to claim 1 and claim 2, respectively; and
an image display element 5 (liquid crystal panel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
August 9, 2021